DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 2-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Status of Claims
Claim(s) 1-13 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12 and 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US 6661231 B1 (“Arai”) and further in view of US 20110172839 A1 (“Brown”).


Claim(s) 1 repeat(s) the subject matter of Claim 12 and rejected in like manner.

Regarding Claim 12, Arai discloses a device (e.g., “apparatus”) configured to check a capacity of at least one supply line for an electrically operated assembly (e.g., a plurality of “means”, see Fig. 1) that is coupled electrically via the at least one supply line to an electrical system of an at least partially automated mobile platform (e.g., “vehicle”), the device configured to (see at least Abstract, Fig. 1-2 with associated text; Arai illustrates lines that provide current in the figures.):
determine an off-load terminal voltage at an input connection of the electrically operated assembly, with the supply line currentless (Arai discloses an “open circuit”. – see at least C5:33-C6:11);
apply a defined current (e.g., “constant current”) to the supply line of the electrically operated assembly (see at least Fig. 11 and 13 with associated text);
determine an on-load terminal voltage at the input connection of the electrically operated assembly while the defined current is being applied to the supply line of the electrically operated assembly (see at least C5:33-C6:11);
determine a differential voltage between the off-load terminal voltage and the on-load terminal voltage (see at least C5:33-C6:11); and
compare the differential voltage to a differential voltage limit value to determine whether the capacity of the supply line is sufficient to operate the electrically operated assembly (see at least C5:33-C6:11).
Arai does not directly disclose ensure a non-critical operating state of a mobile platform.
However, Brown teaches ensure a non-critical operating state (e.g., “parked”) of a mobile platform (e.g., “vehicle”).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Arai’s invention by incorporating a timer to enable and/or disable the electric vehicle supply circuit as taught by Brown in order to coordinate scheduling for charging of EVs and PHEVs over the Internet (see Abstract).

Claim(s) 13 repeat(s) the subject matter of Claim 12 and rejected in like manner.

Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax